      Case 3:19-cr-00597-E Document 68 Filed 04/27/21              Page 1 of 5 PageID 825



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
vs.                                              )           No. 3:19-CR-597-E
                                                 )
TRIVIKRAM REDDY                                  )

                         MEMORANDUM OPINION AND ORDER

         By electronic order of reference dated March 17, 2021 (doc. 64), before the Court is

Defendant’s Motion for Temporary Release to Home Confinement Based Upon the COVID-19

Pandemic, filed July 21, 2020 (doc. 37). Based on the relevant filings and applicable law, the

motion is DENIED AS MOOT.

                                       I. BACKGROUND

         Trivikram Reddy (Defendant) was charged by indictment with conspiracy to commit health

care fraud in violation of 18 U.S.C. § 1349 on November 20, 2019. (See doc. 1.) He was arrested

in the Eastern District of Virginia and made his initial appearance there on December 18, 2019, and

he was ordered detained pending his removal to this district. (See doc. 6 at 2.) He appeared in this

district on January 13, 2020, and after a detention hearing on that date, he was ordered detained.

(See docs. 8-10.) The Court found that the government had met its burden to establish by a

preponderance of the evidence that Defendant was a flight risk. (See doc. 10.) Five days after a

civil investigative demand was served on one of his three medical clinics, he filed paperwork to

terminate his business, and five days after that, he transferred $43 million to his mother’s bank

account in India. He also had his mail forwarded to a post office box and made additional transfers

of money to his mother’s bank account from the accounts for his other two clinics. Defendant met

with the government to proffer on July 9, 2019, and less than two weeks later, he transferred
   Case 3:19-cr-00597-E Document 68 Filed 04/27/21                  Page 2 of 5 PageID 826



additional funds to India. His wife and children left for India around that time. Defendant

subsequently sold a shopping center he owned for $3 million. In total, he transferred more than $55

million to his mother’s account, and his bank accounts had only $17,000 remaining at the time of

arrest. His car registration expired in September 2019, and his home was in his mother’s name. In

October 2019, Defendant also traveled to India, of which he is a citizen. He had not previously

traveled to India since he arrived in the United States in 2006. (See id.)

       On April 6, 2020, Defendant sought to reopen the issue of detention and to be temporarily

released to home confinement due to the outbreak of COVID-19 on grounds that his detention

facility did not have the ability to implement prevention methods or to provide the medical treatment

required to treat it. (See doc. 29 at 4-6.) The motion was denied by order dated April 13, 2020,

because he had not shown the existence of new information that warranted reopening the detention

hearing, and his general concerns regarding COVID-19 did not constitute a compelling reason

warranting temporary release. (See doc. 32.) Defendant again sought temporary release on grounds

of a COVID-19 outbreak at his prison facility and a need to prepare his defense. (See doc. 37.) The

Government responded that he had not demonstrated that the facility was unprepared to address the

outbreak or unable to facilitate communication with his defense attorney. (See doc. 38-1.)

       Subsequently, on September 17, 2020, the parties filed plea papers, and Defendant entered

a plea of guilty to a superseding information charging a violation of conspiracy to commit wire fraud

in violation of 18 U.S.C. § 1349. (See docs. 41-43, 45, 50-51.) His plea was accepted on November

10, 2020, and is currently set for sentencing on May 5, 2021. (See docs. 52, 63.)

                                      II. 18 U.S.C. § 3142(i)

       Prior to entry of his plea of guilty, Defendant sought temporary release under 18 U.S.C. §


                                                 2
   Case 3:19-cr-00597-E Document 68 Filed 04/27/21                 Page 3 of 5 PageID 827



3142(i), citing a COVID-19 outbreak at his facility and his need to prepare his defense as

compelling reasons for release. Section 3142(i) states that after a defendant has been detained,

       the judicial officer may, by subsequent order, permit the temporary release of the person, in
       the custody of the United States marshal or another appropriate person, to the extent that the
       judicial officer determines such release to be necessary for preparation of the person’s
       defense or for another compelling reason.

18 U.S.C. § 3142(i). The defendant bears the burden to show that temporary release under this

statute is necessary. United States v. Slaughter, ––– F. Supp. 3d ––––, 2020 WL 1685117, at *2

(S.D. Tex. Apr. 6, 2020).

       Section 3142(i) applies to a defendant who is detained while awaiting trial. United States

v. Morris, 452 F. Supp. 3d 484, 487 (N.D. Tex. 2020). As noted in Morris, the United States Court

of Appeals for the Fifth Circuit has not addressed whether § 3142(i) applies to a defendant such as

Defendant, who is now detained while awaiting sentencing. Id. at 486. Courts in this circuit which

have considered the issue have found that § 3142(i) does not apply in that context, however. See

United States v. Stern, 465 F. Supp. 3d 699, 701-02 (S.D. Tex. 2020) (citing Morris, 452 F. Supp.

3d at 487); see also United States v. Thomas, 452 F. Supp. 3d 479, 481-82 (N.D. Tex. 2020); United

States v. Stephens, No. 19-37, 2020 WL 4504446, at *2 (E.D. La. Aug. 5, 2020). Instead, § 3143(a)

provides the applicable standard for determining whether release is appropriate. See id. at 702;

Morris, 452 F. Supp. 3d at 489. Defendant’s pretrial motion for temporary release under § 3142(i)

is therefore denied as moot, and his motion is considered under § 3143(a).

                                      III. 18 U.S.C. § 3143

       Section 3143(a)(1) states:

       Except as provided in paragraph (2), the judicial officer shall order that a person who has
       been found guilty of an offense and who is awaiting imposition or execution of sentence,
       other than a person for whom the applicable guideline promulgated pursuant to 28 U.S.C.

                                                 3
   Case 3:19-cr-00597-E Document 68 Filed 04/27/21                     Page 4 of 5 PageID 828



        994 does not recommend a term of imprisonment, be detained, unless the judicial officer
        finds by clear and convincing evidence that the person is not likely to flee or pose a danger
        to the safety of any other person or the community if released under section 3142(b) or (c).
        If the judicial officer makes such a finding, such judicial officer shall order the release of the
        person in accordance with section 3142(b) or (c).

18 U.S.C. § 3143(a)(1). Section 3143(a) reflects a presumption in favor of detention that attaches

to a convicted defendant. See United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016). The

burden of establishing by clear and convincing evidence that he is not a flight risk or a danger

community under § 3143(a)(1) falls on the defendant seeking release. Fed. R. Civ. P. 46(c).

        Defendant contends that he is not a flight risk because he transferred funds to India to satisfy

his business’s debts to an Indian company, and that he therefore does not have access to millions

of dollars there. (doc. 37 at 8.) He also reiterates his prior contention that his trip to India in 2019

was for purposes of a religious pilgrimage. (Id. at 9.) He concedes that the evidence presented

during his detention hearing was sufficient to show by a preponderance that he was a flight risk, but

argues that his additional evidence negates the Government’s argument. (Id.) Defendant’s evidence

does not rise to the level of clear and convincing evidence sufficient to show that he is not a flight

risk, in light of the totality of the evidence presented at the detention hearing, as recounted above.

In addition to that evidence, he notes that his wife and son remain in India. (Id. at 12.) Finally, he

has now been found guilty of a felony offense with a statutory maximum of twenty years. (See doc.

42 at 2.) Exposure to a lengthy prison term provides an incentive to flee. Stern, 465 F. Supp. 3d

at 703. Defendant has not shown that post-conviction pre-sentencing release is warranted.

                                         IV. CONCLUSION

        Defendant’s motion is DENIED.




                                                    4
Case 3:19-cr-00597-E Document 68 Filed 04/27/21   Page 5 of 5 PageID 829



   SO ORDERED on April 27, 2021.



                                       ___________________________________
                                       IRMA CARRILLO RAMIREZ
                                       UNITED STATES MAGISTRATE JUDGE




                                   5
